t c memo united_states tax_court john lewis hill petitioner v commissioner of internal revenue respondent docket no 29332-12l filed date john lewis hill pro_se anne m craig for respondent memorandum opinion vasquez judge pursuant to sec_6320 and sec_6330 petitioner john lewis hill seeks review of respondent’s determination to proceed unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure with collection the matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule and to impose a penalty under sec_6673 mr hill objects to respondent’s motion after a concession the issues for decision are whether mr hill is liable for a dollar_figure frivolous_return penalty under sec_6702 for whether respondent abused his discretion in sustaining a proposed levy and a notice_of_federal_tax_lien for and whether the court should impose a penalty under sec_6673 we conclude that there is no genuine dispute as to any material fact background mr hill resided in florida at the time that the petition was filed with the court mr hill filed his form_1040 u s individual_income_tax_return for on date with the exception of line sec_40 and sec_41 showing the standard_deduction as a positive amount and a negative_amount respectively and line showing the exemption_amount each line on mr hill’s form_1040 was either the internal_revenue_service irs assessed two separate dollar_figure frivolous_return penalties under sec_6702 for one on date and the other on date respondent now concedes that the march penalty was invalid and will abate it left blank or filled in with a zero mr hill reported taxable_income of zero for and did not make any estimated_tax payments mr hill attached to his form_1040 a document purporting to correct to zero the amounts reported on various forms 1099-misc miscellaneous income the document attached to mr hill’s form_1040 included the following statement the purpose of this document is to rebut and correct payments made to myself john l hill by third party payers for the year that erroneously allege gains profit or income made in the course of a trade_or_business as the term trade_or_business is defined under s ection a income for the purpose of an income_tax or gross_income for the purpose of an income_tax the corrected amounts indicate the proper amount of gains profit or income made in the course of a trade_or_business as the term trade_or_business is defined under s ection a income for the purpose of an income_tax or gross_income for the purpose of an income_tax paid to me the recipient by those third party payers on date more than three years after mr hill filed his form_1040 the irs completed a form_8278 assessment and abatement of miscellaneous civil penalties based on the form_1040 on date the irs assessed a dollar_figure civil penalty against mr hill for filing a frivolous income_tax return the the document attached to mr hill’s form_1040 for purported to correct forms filed by blue cross blue shield of florida inc united health care insurance co and north american health_plans inc and a consolidated form 1099-misc filed by ameritrade mr hill also attached to his form_1040 a letter in which he objected to filing a form_1040 and questioned respondent’s authority to request one irs subsequently issued mr hill a final notice--notice of intent to levy and notice of your right to a hearing levy notice dated date and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl dated date on date mr hill timely submitted a form request for a collection_due_process or equivalent_hearing in response to the levy notice and the nftl the irs received the form on date and mr hill’s case was assigned to settlement officer joe breazeale settlement officer breazeale of the irs office of appeals appeals in jacksonville florida mr hill requested that communications be conducted exclusively via u s mail as a result mr hill and settlement officer breazeale exchanged several letters and the collection_due_process_hearing cdp hearing was conducted through this exchange in his letters mr hill took several frivolous positions arguing that he was not liable for income_tax because he is not a withholding_agent under sec_1461 was not involved in a trade_or_business and did not have any income from a trade_or_business he also claimed that his form_1040 had been stamped and the levy notice stated that mr hill owed over dollar_figure in civil penalties and interest this amount included the dollar_figure penalty assessed on date as well as the dollar_figure penalty assessed on date which respondent has since conceded see supra note processed as valid and that the irs was therefore required to treat it as valid he did not offer any collection alternatives in his letters to mr hill settlement officer breazeale stated that mr hill’s form_1040 was not processed as valid explaining that when the irs receives a tax_return a date stamp is placed on the return to show the date that it was received the date stamp does not make the return valid settlement officer breazeale also informed mr hill that the arguments raised in the document attached to mr hill’s form_1040 were frivolous on date appeals issued mr hill a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy and the notice of lien filing mr hill timely petitioned the court i summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing that there is a genuine dispute rule d see sundstrand corp v commissioner t c pincite because we find that there is no genuine dispute as to any material fact this case is ripe for summary_judgment ii jurisdiction a statutory framework sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made see sec_6671 see also blaga v commissioner tcmemo_2010_170 slip op pincite sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also sego v commissioner t c the phrase underlying tax_liability includes the sec_6702 frivolous_return penalty see 130_tc_44 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy is appropriate in making that determination appeals is required to take into consideration the verification required by sec_6330 relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 b standard of review sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a collection hearing where the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner t c pincite goza v commissioner t c pincite appeals abuses its discretion if it acts arbitrarily capriciously or without sound basis in fact or law 112_tc_19 mr hill may challenge the assessment of the frivolous_return penalty under sec_6702 because he has not had a prior opportunity to dispute the assessment accordingly we review mr hill’s liability for the sec_6702 penalty de novo we otherwise review appeals’ determination to proceed with collection actions regarding mr hill’s unpaid sec_6702 penalty for abuse_of_discretion iii sec_6702 penalty a taxpayer is liable for a frivolous_return penalty under sec_6702 if three requirements are met see callahan v commissioner t c pincite lindberg v commissioner tcmemo_2010_67 first the taxpayer must have filed a document that purports to be an income_tax return sec_6702 second the purported return must have either not contained information on which the substantial correctness of the self-assessment may be judged or contained information that on its face indicated that the self-assessment was substantially incorrect id third the defect must have been based on a position which the secretary has identified as frivolous or reflected a desire which appeared on the purported return to delay or impede the administration of federal tax laws sec a the amount of the penalty is dollar_figure sec_6702 the commissioner bears the burden_of_proof with respect to whether a taxpayer is liable for a frivolous_return penalty sec_6703 respondent produced mr hill’s form_1040 for in which mr hill reported zero income claimed the standard_deduction and two personal exemptions and reported no tax_liability the form_1040 constitutes a document that purports to be an income_tax return see callahan v commissioner t c pincite shirley v commissioner tcmemo_2014_10 at mr hill’s form_1040 was a zero return containing information that on its face indicated that the self-assessment was substantially incorrect blaga v commissioner slip op pincite courts have held repeatedly that a zero return reporting no income and no tax_liability reflects a frivolous position id slip op pincite see also tickel v united_states 815_f2d_706 6th cir himes v united_states 802_f2d_458 in congress amended sec_6702 increasing the penalty from dollar_figure to dollar_figure and broadening its reach to include other types of frivolous tax submissions tax relief and health care act of pub_l_no div a sec_407 sec_120 stat pincite see also alexander v commissioner tcmemo_2012_75 slip op pincite the amendment was effective for submissions made and issues raised after the date the secretary first prescribed a list of frivolous positions pursuant to sec_6702 the secretary first prescribed a list of frivolous positions on date in notice_2007_30 2007_1_cb_883 mr hill filed his form_1040 on date therefore sec_6702 as amended applies in this case 6th cir the secretary also has identified this position as frivolous see notice_2008_14 2008_1_cb_310 modifying and superseding notice_2007_30 2007_1_cb_310 accordingly respondent has met his burden_of_proof by showing that mr hill’s form_1040 satisfied all three requirements of sec_6702 we find mr hill liable for a sec_6702 penalty of dollar_figure for filing a zero return for the tax_year iv determination to proceed with collection in his response to respondent’s motion for summary_judgment and penalty under sec_6673 and during the summary_judgment hearing mr hill raised arguments that this court and others have consistently determined to be frivolous see hill v commissioner tcmemo_2013_265 at garber v commissioner tcmemo_2012_47 slip op pincite aff’d 500_fedappx_540 7th cir however during the summary_judgment hearing respondent’s counsel invited the court’s attention to a potential statute_of_limitations issue as we have said of similar arguments on previous occasions these arguments are frivolous and devoid of any basis in the law we need not refute them with somber reasoning and copious citation of precedent to do so might suggest that they have some colorable merit see 737_f2d_1417 5th cir 136_tc_498 guthrie v commissioner tcmemo_2006_81 as respondent’s counsel explained the sec_6702 penalty was assessed on date--more than three years after mr hill’s form_1040 was filed sec_6501 establishes a general_rule that taxes imposed under title_26 must be assessed within three years after a return is filed if the sec_6702 penalty is considered a tax for purposes of sec_6501 and mr hill’s form_1040 does not fall within any of the exceptions to the general three-year_rule then assessment of the sec_6702 penalty would be barred the court directed the parties to submit briefs on this issue on brief mr hill adopts as his own argument the sec_6501 statute_of_limitations issue raised by respondent’s counsel he argues that the sec_6702 penalty is a tax for purposes of sec_6501 that the penalty was assessed more than three years after he filed his tax_return and that his form_1040 was a valid_return respondent argues that the sec_6702 penalty is not a tax for purposes of sec_6501 and even if it were mr hill’s form_1040 did not constitute a valid_return for purposes of sec_6501 because we find that mr hill’s form_1040 was not a valid_return we need not address whether the sec_6702 penalty is considered a tax for purposes of sec_6501 a document is sufficient for commencing the period of limitations under sec_6501 if it meets the four-part test enunciated in 82_tc_766 aff’d per curiam 793_f2d_139 6th cir first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury see eg 112_tc_83 respondent argues that mr hill’s form_1040 fails the beard test because it does not provide sufficient data to calculate mr hill’s tax_liability and does not constitute an honest and reasonable attempt to satisfy the tax law mr hill denies that his form_1040 was frivolous and argues that respondent has failed to show any evidence that disputes petitioner’s evidence that shows certain amounts he received during the year are not taxable_income as the income_tax laws apply to himself mr hill also cites service_center advice pincite date for the proposition that o nce an otherwise frivolous_return is treated as valid it is a valid_return for all tax purposes this argument does not have merit as we in doing so mr hill again reverts to the same frivolous arguments that he has unsuccessfully relied upon throughout these proceedings and in other proceedings before this court see eg hill v commissioner tcmemo_2013_265 have previously stated service_center advice is not precedent is not law and is not binding moreover service_center advice does not state that if the commissioner mistakenly begins to process a frivolous_return as valid the commissioner may not correct the error laue v commissioner tcmemo_2012_105 slip op pincite we also note that there is no credible_evidence that mr hill’s return was processed as valid while mr hill places great weight on the fact that the irs stamped his return received and no statute issue neither stamp indicates that the irs considered his return valid at any point mr hill’s form_1040 for was a frivolous zero return that failed to provide sufficient data to calculate tax_liability or to reasonably attempt to satisfy the requirements of the tax law cf eg 672_f2d_875 11th cir protest documents duplicating in part u s individual_income_tax_return form 1040’s but containing no financial data are not tax ‘returns’ for the purposes of sec_7203 618_f2d_280 5th cir the bare act of filing a form_1040 does not constitute a tax ‘return’ under sec_7203 consequently even if the sec_6501 settlement officer breazeale also informed mr hill that the irs had not processed his return as valid limitations_period applies to the sec_6702 penalty--which we do not decide--mr hill’s form_1040 was not valid and the limitations_period would not have begun to run see sec_6501 in the case of failure_to_file a return the tax may be assessed at any time we find that respondent’s assessment of the sec_6702 penalty is not barred by the statute_of_limitations that appeals’ determination to proceed with collection was not an abuse_of_discretion and that the proposed collection action is sustained v sec_6673 sanction sec_6673 authorizes the court to impose a penalty not to exceed dollar_figure if the taxpayer took frivolous or groundless positions in the proceeding or instituted or maintained the proceeding primarily for delay respondent seeks a penalty because mr hill raised frivolous arguments mr hill is no stranger to this court and has been sanctioned on several occasions despite the rebukes he has received in prior cases mr hill initiated respondent has asked the court to impose a sec_6673 penalty on mr hill on multiple occasions in the case at docket no 13267-09l we warned mr hill not to raise frivolous arguments again but declined to impose a sec_6673 penalty in the case at docket no 15452-10l we imposed a dollar_figure penalty in the case at docket no we imposed a dollar_figure penalty and in a consolidated proceeding under docket nos and we imposed continued these proceedings using arguments that this court has found to be frivolous hill v commissioner tcmemo_2013_265 at garber v commissioner tcmemo_2012_47 slip op pincite mr hill continued to espouse these frivolous arguments leading up to and throughout the summary_judgment hearing however mr hill pivoted away from these frivolous arguments after the court directed the parties to submit briefs on the statute_of_limitations issue mr hill’s checkered history notwithstanding he has succeeded here in arguing an issue that merits consideration while we hold that mr hill’s form_1040 was invalid and that the period of limitations is open mr hill made some arguments on brief that were not frivolous although a taxpayer who makes frivolous arguments is not immune from penalty just because some of his arguments are not frivolous we decline to sanction mr hill in this case we do however strongly warn mr hill once again that he may be subject_to further sec_6673 penalties in future cases if he persists in maintaining proceedings to delay or to advance frivolous arguments continued dollar_figure for each of the consolidated cases for total penalties of dollar_figure in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
